    Case: 4:20-cv-00510-JAR Doc. #: 18 Filed: 09/14/20 Page: 1 of 3 PageID #: 134




                            UNITED ST ATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


CARRJE KEELER,                                   )
                                                 )
              Plaintiff,                         )
       V.                                        )           Case No . 4:20-cv-00510-JAR
                                                 )
TRANS UNION, LLC,                                )
                                                 )
               Defendant.                        )

                               MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiff Carrie Keeler' s motion for leave to amend the

pleadings. (Doc. No. 15). Defendant Trans Union, LLC opposes the motion as being untimely

and futile . The matter is fully briefed and ready for disposition. For the following reasons, the

Court will deny Plaintiffs motion.

                                          DISCUSSION

        On August 7, 2020, Plaintiff moved to amend the pleadings in order to add an additional

claim under the Fair Credit Reporting Act (hereinafter, "FCRA"). Counsel for Plaintiff states that

they discovered the potential new claim " [d]uring a routine review of the case and a discussion

with Plaintiff' and moved to file the amended complaint "as soon as was practicable." (Doc. No.

17 at 5-6). In opposition, Defendant asserts that the twice 1 agreed upon deadline for amendment

of the pleadings was June 18, 2020, and, as a result, Plaintiffs motion is untimely. Defendant

argues that Plaintiffs motion to amend should be denied because she has failed to show good

cause to justify the filing of her motion to amend outside of the scheduling order deadlines.




1
 The June 18, 2020, deadline for amendment of the pleadings was in both the parties' joint
scheduling plan and their amended joints scheduling plan. (Doc. No. 10-11 ).
 Case: 4:20-cv-00510-JAR Doc. #: 18 Filed: 09/14/20 Page: 2 of 3 PageID #: 135




Plaintiff, in response, asserts that it should be allowed to file its motion because the Eighth Circuit

has interpreted Federal Rule of Civil Procedure 15(a) to provide a "liberal viewpoint towards leave

to amend." (Id. at 8 (citing Popp Te/com v. Am. Sharecom, Inc., 210 F.3d 928, 943 (8th Cir.

2000)). Given this liberal standard, Plaintiff argues that it would be an abuse of the Court's

discretion to deny her motion because it was not filed for the purpose of delay or in bad faith and

has not caused Defendant any undue prejudice. (Id. at 9 (citing Popoalii v. Corr. Med. Servs., 512

F.3d 488, 497 (8th Cir. 2008))).

       Plaintiffs argument for why she should be able to file her motion out of time is based on

a misunderstanding of what standard applies when a scheduling order has been entered, versus

when none yet exists. Rule 16(b) governs the issuance and modification of pretrial scheduling

orders while Rule 15(a) governs the amendment of pleadings. Fed. R. Civ. P. 16(b), 15(a).

"Where a party seeks leave to amend a complaint after the deadline in the applicable case

management order has passed, the FRCP Rule 16(b) good-cause standard applies first, then the

' when justice so requires' standard of Rule 15(a) applies." Jo Ann Howard & Assocs., P.C. v.

Cassity, No. 4:09CV01252 ERW, 2014 WL 6607077, at *4 (E.D. Mo. Nov. 19, 2014) (quoting

Sherman v. Winco Fireworks, Inc. , 532 F.3d 709, 716 (8th Cir. 2008)). The "good-cause standard

is not optional," and "[t]he primary measure of good cause is the movant's diligence in attempting

to meet the order's requirements." Sherman, 532 F.3d at 716 (quoting Rahn v. Hawkins , 464 F.3d

813 , 822 (8th Cir. 2006)).

       Here, Plaintiff moved to amend her pleadings several weeks after the deadline in the

scheduling order had expired. It is important to note that Plaintiff specifically agreed to the

deadlines. Plaintiff states that the reason her motion was untimely was because her attorneys were

unaware that she could raise a related FCRA claim until after the deadline had passed. Plaintiff



                                                  2
    Case: 4:20-cv-00510-JAR Doc. #: 18 Filed: 09/14/20 Page: 3 of 3 PageID #: 136




states that counsel became aware of this claim "during a routine review of the case and a

discussion." Plaintiff does not explain why she and her counsel were prevented from having this

conversation earlier or make any argument showing that she diligently attempted to meet the

scheduling order' s deadlines. Because Plaintiff has not established good cause for the untimeliness

of her motion -and because applying the good-cause standard "is not optional"- the Court will

deny Plaintiff's motion to amend.2

        Accordingly ,

        IT IS HEREBY ORDERED that Plaintiff's motion for leave to amend the pleadings is

DENIED without prejudice. (Doc. No. 15).




Dated this 14th day of September 2020.




                                                  J   A. ROSS
                                                  U ~ A T E S DISTRICT JUDGE




2
  Because the Court has found that Plaintiff's motion is appropriately denied for failure to show
cause, the Court does not address Defendant's argument that the amendment would have been
futile.
                                                 3
